Per Curiam.
Suit on a note. Answer, denial, payment and set-off. Éeply, denial. Trial' by the Court by agreement of .parties in P>ecember, 1860, as the record states, at an adjourned term of the Court. Motion for a new trial overruled; no reasons filed. The error assigned is, that the term of Court was unauthorized, and therefore the judgment a nullity. The point is first made in this Court. There was a statute authorizing adjourned terms of the Circuit Courts. Ye see nothing in the record, nor is anything pointed out to us, rendering the proceedings of the December term of the 'Hancock Circuit Court invalid.
The judgment is affirmed, with 3 per cent, damages and costs.